Exhibit 10.3

 

AGREEMENT OF PURCHASE AND SALE

 

This Agreement dated, for reference purposes only, as of September 15, 2009  is
between JAMES S. LINDSEY AND SALLY K. LINDSEY, TRUSTEES, OR THEIR SUCCESSORS, OF
THE LINDSEY FAMILY TRUST DATED MAY 25, 2004, as to an undivided 85% interest and
KHALIL JENAB AND TIFFANY RENEE JENAB, TRUSTEES OF THE JENAB FAMILY 1997 TRUST
DATED DECEMBER 11, 1997, as to an undivided 15% interest (collectively,
“Seller”), and GSI Technology, Inc. or Nominee (“Buyer”).  As used herein, the
“Effective Date” shall mean the date of the last execution and delivery hereof
sufficient to form a binding contract between the parties.

 

ARTICLE 1
PURCHASE AND SALE OF PROPERTY

 

1.1           Sale.

 

Subject to the terms, covenants and conditions set forth herein, Seller agrees
to sell to Buyer, and Buyer agrees to purchase from Seller, the following:

 

(a)           that certain parcel of land, consisting of approximately two and
ninety nine one hundredths (2.99) acres, known as Assessor’s Parcel Number
104-32-029, located in the City of Sunnyvale, County of Santa Clara, State of
California, more particularly described on Exhibit A attached hereto and made a
part hereof, together with and all appurtenances pertaining to such property,
including any right, title and interest of Seller in and to adjacent streets,
alleys or rights-of-way (the property described in clause (a) of this
Section 1.1 being herein referred to collectively as the “Land”);

 

(b)           the buildings, structures, fixtures and other improvements on the
Land, including specifically, without limitation, the building having the
respective street address of 1213 Elko Drive in Sunnyvale, California,
consisting of approximately forty four thousand two hundred seventy-seven
(44,277) net rentable square feet, more or less (the property described in
clause (b) of this Section 1.1 being herein referred to collectively as the
“Improvements”);

 

(c)           all of Seller’s right, title and interest, if any, in all oil, oil
rights, minerals, mineral rights, natural gas rights and other hydrocarbons by
whatsoever name known, geothermal steam and all products derived from any of the
foregoing, that may be within or under the Land, together with the perpetual
right of Seller, if any, in drilling, mining, exploring and operating therefore
and storing in and removing the same from the Land (“Mineral Rights”);

 

(d)           all of Seller’s rights, privileges, entitlements, easements and
appurtenances pertaining to the Land and the Improvements, including any right,
title and interest of Seller (but without warranty whether statutory, express or
implied) in and to adjacent streets, alleys or rights-of-way (“Appurtenant
Rights”); and

 

(e)           all of Seller’s right, title and interest, if any, in and to all
contracts and agreements relating to the ownership, operation or maintenance of
the Land or the Improvements, if any, as listed on the attached Exhibit D
(“Contract Rights”).

 

--------------------------------------------------------------------------------


 

The Land, Improvements, Mineral Rights, Appurtenant Rights and Contract Rights
are hereinafter sometimes referred to collectively as the “Property.”

 

1.2           Purchase Price.

 

(a)           The purchase price of the Property is Four Million Six Hundred
Forty Nine Thousand Eighty Five and 00/100 Dollars ($4,649,085.00) (the
“Purchase Price”).

 

(b)           The Purchase Price shall be paid as follows:

 

(i)            Deposits.  Not later than five (5) business days following the
Effective Date, Buyer shall deliver to Chicago Title Company, 675 N. First
Street, Suite 300, San Jose, CA 95112, Attn: Teresa Woest (“Title Company”) a
deposit in the amount of One Hundred Thousand and 00/100 Dollars ($100,000) (the
“Deposit”). The Deposit shall be placed by the Title Company in an
interest-bearing account, with interest accruing in the name of Buyer.  The
interest accrued on the Deposit while in escrow shall be deemed part of the
Deposit for purposes of this Agreement. Upon the satisfaction (or waiver in
writing by Buyer) of the conditions set forth in Sections 2.1(a) through 2.1(d),
provided Buyer delivers its Approval Notice (as defined in Section 2.2(a)) to
Seller on or before the expiration of the Feasibility Period referred to in
Section 2.2(a) below, Buyer shall deliver to the Title Company an additional
deposit in the amount of Fifty Thousand and 00/100 Dollars ($50,000) (the
“Second Deposit”) and Buyer shall cause the Title Company to release the Initial
Deposit and the Second Deposit to Seller on or before the expiration the
Feasibility Period or, if later, at the expiration of the Title Approval Period,
provided that Buyer does not terminate the Agreement within the Title Approval
Period pursuant to Section 4.2(a) below.  The release of the First Deposit and
Second Deposit to Seller at any time prior to the Closing Date shall be
contingent upon Seller’s deposit into escrow a fully executed Grant Deed, in the
form attached hereto as Exhibit C, together with irrevocable instructions
confirming that the Grant Deed shall be neither released nor recorded until the
other requirements of Closing have been satisfied, and that upon Buyer’s deposit
of the Closing Cash and satisfaction of all conditions to Closing hereunder (or
written waiver of such conditions by the party for whose benefit such conditions
exist), escrow shall be closed and the Grant Deed recorded.  Time is of the
essence as to the release of the Initial Deposit and Second Deposit to Seller.
The Initial Deposit and the Second Deposit are collectively referred to herein
as the “Deposit.”  The Deposit shall be non-refundable to Buyer as liquidated
damages in accordance with Section 1.2(b)(iii) below (except in the event of a
breach or default by Seller or as otherwise provided in this Agreement) but
shall be credited against the Purchase Price at the Closing hereunder.  In the
event that (x) any of the conditions set forth in Sections 2.1(a) through
2.1(d) are not satisfied or waived in writing by Buyer on or prior to the
expiration of the Feasibility Period referred to in Section 2.2(a) below,
(y) either of the conditions set forth in Section 2.1(e) or Section 2.1(f) is
not satisfied or waived in writing by Buyer on or prior to the Closing Date or
(z) Buyer elects to terminate this Agreement on or prior to the expiration of
the Title Approval Period referred to in Section 4.2(a) below in accordance with
its rights in said Section 4.2(a), then this Agreement shall be deemed
terminated, all rights and obligations of the parties hereunder (except for
those obligations which expressly survive the termination of this Agreement and
the rights arising from any breach of such surviving obligations) shall cease
and the Initial Deposit (together with the interest accrued thereon while in
escrow) shall be promptly refunded to Buyer.

 

2

--------------------------------------------------------------------------------


 

(ii)           Cash at Close.  On or before the Closing Date (defined in
Section 9.2 below), Buyer shall deliver to Title Company cash in the amount of
the balance of the Purchase Price (the “Closing Cash”) plus Buyer’s share of
Closing Costs. The Closing Cash shall be credited against the Purchase Price at
the consummation of the purchase and sale contemplated hereunder (the
“Closing”).

 

(iii)          Liquidated Damages. THE PARTIES HERETO AGREE THAT IF THIS
TRANSACTION IS NOT CONSUMMATED AS A RESULT OF BUYER’S DEFAULT HEREUNDER, SELLER
SHALL SUFFER ECONOMIC DETRIMENT RESULTING FROM THE REMOVAL OF THE PROPERTY FROM
THE REAL ESTATE MARKET FOR AN EXTENDED PERIOD OF TIME AND ANY CARRYING AND OTHER
COSTS INCURRED AFTER THE REMOVAL OF THE PROPERTY FROM THE REAL ESTATE MARKET,
AND THAT SUCH DAMAGES ARE IMPRACTICABLE OR EXTREMELY DIFFICULT TO ASCERTAIN. 
THE PARTIES HERETO AGREE THAT THE AMOUNT OF THE DEPOSIT IS A REASONABLE ESTIMATE
OF THE DAMAGES THAT WILL BE INCURRED BY SELLER IN THE EVENT OF A BREACH OR
DEFAULT OF THIS AGREEMENT BY BUYER.  BUYER AGREES THAT IN THE EVENT THAT ESCROW
FAILS TO CLOSE AS A RESULT OF BUYER’S BREACH, PROVIDED THAT SELLER IS READY,
WILLING, AND ABLE TO CONSUMMATE THIS TRANSACTION, SELLER, AS ITS SOLE REMEDY,
SHALL BE ENTITLED TO RECEIVE (TO THE EXTENT NOT PREVIOUSLY RELEASED TO SELLER)
AND RETAIN THE PORTION OF THE DEPOSIT PREVIOUSLY DEPOSITED AS LIQUIDATED
DAMAGES.  SUCH RECEIPT OF THE DEPOSIT IS INTENDED TO CONSTITUTE LIQUIDATED
DAMAGES TO SELLER PURSUANT TO SECTIONS 1671, 1676 AND 1677 OF THE CALIFORNIA
CIVIL CODE, AND SHALL NOT BE DEEMED TO CONSTITUTE A FORFEITURE OR PENALTY WITHIN
THE MEANING OF SECTION 3275 OR SECTION 3369 OF THE CALIFORNIA CIVIL CODE, OR ANY
SIMILAR PROVISION.  SELLER HEREBY WAIVES THE REMEDY OF SPECIFIC PERFORMANCE WITH
RESPECT TO ANY DEFAULT BY BUYER OF ITS OBLIGATION TO PURCHASE THE PROPERTY, AND
AGREES THAT THE LIQUIDATED DAMAGES SET FORTH HEREIN SHALL BE SELLER’S SOLE
REMEDY IN THE EVENT BUYER BREACHES OR DEFAULTS IN ITS OBLIGATION TO PURCHASE THE
PROPERTY HEREUNDER.  THIS LIQUIDATED DAMAGES PROVISION SHALL NOT BE APPLICABLE
TO ANY BREACH BY BUYER OF ANY INDEMNIFICATION, DEFENSE OR HOLD HARMLESS
OBLIGATION OR RESTORATION OBLIGATION OF BUYER UNDER THIS AGREEMENT, OR ANY OTHER
OBLIGATION OF BUYER THAT EXPRESSLY SURVIVES THE TERMINATION OF THIS AGREEMENT. 
THIS LIQUIDATED DAMAGES PROVISION ALSO SHALL NOT SERVE AS A LIMITATION ON THE
AMOUNT OF ATTORNEYS’ FEES THAT SELLER MAY PURSUE OR COLLECT FROM BUYER IN THE
EVENT SELLER INCURS ATTORNEYS’ FEES IN ATTEMPTING TO COLLECT OR RETAIN THE
LIQUIDATED DAMAGES REFERRED TO HEREIN.  BY INITIALING THIS
SECTION 1.2(b)(iii) BELOW, SELLER AND BUYER AGREE TO THE TERMS OF THIS
SECTION 1.2(b)(iii).

 

INITIALS:

SELLER

JSL/SKL/KJ/TRJ

 

BUYER

DMS

 

3

--------------------------------------------------------------------------------


 

ARTICLE 2
CONDITIONS

 

2.1           Conditions Precedent to Buyer’s Obligations.

 

Buyer’s obligation to purchase the Property is conditioned upon the following:

 

(a)           Subject to the provisions of Section 3.1 below, Buyer’s review and
approval of the physical condition of the Property, including, without
limitation, the structural, electrical, and mechanical condition of the Property
and the presence or absence of “Hazardous Materials” (defined below) in or from
its soil and groundwater, or anywhere else in or around the Property.  For
purposes of this Agreement, the term “Hazardous Materials” shall mean any
chemical, substance, waste or material which is deemed hazardous, toxic, a
pollutant or a contaminant, under any federal, state or local statute, law,
ordinance, rule, regulation or judicial or administrative order or decisions,
now or hereafter in effect, or which has been shown to have significant adverse
effects on human health or the environment.  Hazardous Materials shall include,
without limitation, substances defined as “hazardous substances,” “hazardous
materials,” or “toxic substances” in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. § 9601, et seq.;
the Hazardous Materials Transportation Act, 49 U.S.C. § 1801, et seq.; the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et seq.; in the
regulations adopted and publications promulgated pursuant to such laws; and in
the Hazardous Materials storage, use or discharge laws, regulations and
ordinances of the County of Santa Clara.

 

(b)           Buyer’s review and approval of all zoning, land use, building,
environmental and other statutes, rules, or regulations applicable to the
Property.

 

(c)           Buyer’s review and approval of the documents identified on
Exhibit B attached hereto (the “Documents”) which are in the possession or
control of Seller. Buyer acknowledges that Seller will furnish (or has
furnished) to Buyer the Documents referred to in Exhibit B as a courtesy to
Buyer and Seller makes no representation or warranty concerning such Documents
except as expressly set forth in this Agreement. To the extent not previously
delivered to Buyer prior to the execution of this Agreement, Seller shall
furnish to Buyer copies of the Documents (to the extent in Seller’s possession
or control) not later than five (5) days following the Effective Date (the
“Delivery Period”). If Seller does not have any Documents identified on
Exhibit B, Seller shall so state in a written notice delivered to Buyer within
five (5) days after the Effective Date; provided, however, that Seller shall be
required to secure a current Natural Hazards Report in any event.  Prior to the
Closing, Buyer shall maintain as confidential the Documents, and any and all
material obtained about the Property (“Confidential Information”) and shall not
disclose Confidential Information to any uninvolved third party; provided,
however, Buyer shall have the right to disclose Confidential Information to
involved third parties who require information to assist Buyer in Buyer’s due
diligence investigations of the Property, provided that Buyer shall require such
involved third parties to maintain the confidentiality of such Confidential
Information. If escrow fails to close for any reason other than Seller’s
default, the Documents and Additional Documents shall be promptly returned to
Seller. Buyer’s obligations under this Section 2.1(c) shall survive the
termination of this Agreement.

 

4

--------------------------------------------------------------------------------


 

(d)           Buyer’s review and approval of the economic feasibility of the
Property and the matters referred to in Paragraph 3.1(a) below (e.g. title and
governmental regulations).

 

(e)           Seller shall have performed, observed and complied in all material
respects with all of the covenants and agreements required by this Agreement to
be performed, observed and complied with by it within the applicable time period
set forth herein for performance of such covenants and agreements.  Seller’s
representations and warranties set forth in Section 10.1 or any other provision
of this Agreement shall be true and correct as of the Close of Escrow.

 

(f)            At the Close of Escrow hereunder, Title Company shall be ready,
willing and able to issue or commit to issue to Buyer the Title Policy.

 

2.2           Feasibility Period.

 

(a)           Buyer shall have until 5:00 p.m., Pacific Time, on the thirtieth
day following Effective Date (the “Feasibility Period”), to review and approve
in Buyer’s sole and absolute discretion the matters or conditions in Sections
2.1(a)-(d) above. If, prior to the expiration of the Feasibility Period, Buyer
notifies Seller in writing of Buyer’s unconditional approval or satisfaction of
the matters or conditions described in Sections 2.1(a)-(d) above (the “Approval
Notice”), then Buyer shall be deemed to have approved the Property and the
matters or conditions described in Sections 2.1(a)-(d) and such matters or
conditions shall no longer be conditions to Buyer’s obligations hereunder. If,
prior to the expiration of the Feasibility Period, Buyer does not deliver its
Approval Notice to Seller, then Buyer shall be deemed to have elected to
terminate this Agreement, in which event this Agreement shall terminate, all
obligations under this Agreement shall cease (except for any obligations that
expressly survive the termination of this Agreement) and Buyer shall be entitled
to the prompt return of the Initial Deposit.  If any of the conditions set forth
in Section 2.1(e) above are not satisfied (or waived in writing by Buyer in its
sole and absolute discretion) on the Close of Escrow hereunder, then the
provisions of Section 11.2 shall apply.  If any of the conditions set forth in
Section 2.1(f) above are not satisfied (or waived in writing by Buyer) on the
Close of Escrow, then Buyer shall have the right to terminate this Agreement by
delivery of written notice to Seller and, in the event of such termination, all
obligations under this Agreement (except for those that expressly survive the
termination of this Agreement) shall cease and Buyer shall be entitled to the
prompt return of the Deposit made by Buyer hereunder.

 

2.3           Seller’s Conditions to Closing.

 

Seller’s obligation to sell the Property and close escrow hereunder is
conditioned upon the following:

 

(a)           Buyer shall have performed and complied with all of the material
covenants and agreements required by this Agreement to be performed and complied
with by it within the applicable time period set forth herein for performance of
such material covenants and agreements. Time is of the essence. Buyer’s
representations and warranties set forth in Section 10.3 or any other provision
in this Agreement shall be true and correct as of the Close of Escrow.

 

5

--------------------------------------------------------------------------------


 

If Buyer fails to perform and comply with any material covenant required by this
Agreement to be performed and complied with by it within the applicable time
period set forth in this Agreement, then the condition set forth in
Section 2.3(a) shall be deemed not satisfied and Seller may terminate this
Agreement by written notice to Buyer. In the event of such termination, the
Deposit shall be released to Seller (to the extent not previously released to
Seller) and retained by Seller as liquidated damages (as provided in
Section 1.2(b)(iii) hereof), and all rights, obligations and liabilities of
Seller and Buyer under this Agreement (except rights, obligations and
liabilities that expressly survive termination of this Agreement) shall
terminate.

 

ARTICLE 3
RIGHT OF ENTRY

 

3.1           Buyer’s Independent Investigation.

 

(a)           During the Feasibility Period, Buyer acknowledges that it will
investigate (or will have had the opportunity to investigate) to the extent
deemed necessary by Buyer, all matters relating to title, zoning, land use
entitlements and governmental regulations affecting the Property, and
development of the Property, together with all governmental and other legal
requirements such as taxes, assessments, zoning, use permit requirements and
building codes.  In addition, Buyer and its representatives, agents, consultants
and contractors shall have the right to enter the Property to inspect it,
including, without limitation, the interior, the exterior, the structure, the
paving, the utilities, and all other physical and functional aspects of the
Property (each, a “Buyer Inspection”) subject to the following terms and
conditions:

 

(i)            Buyer shall not be in material default of this Agreement.

 

(ii)           Buyer shall provide Seller with prior telephonic notice of each
Buyer Inspection.

 

(iii)          Each Buyer Inspection shall be at Buyer’s sole cost.

 

(iv)          The persons or entities performing the Buyer Inspections shall be
properly licensed and qualified and shall have obtained all appropriate permits
(to the extent such licenses or permits are required) for performing relevant
tests on the Property prior to performing any tests on the Property.  At least
one (1) business day prior to entry onto the Property, Buyer shall deliver to
Seller (and cause each contractor and consultant who desires to enter onto the
Property on behalf, or for the benefit of, Buyer to deliver to Seller) a
certificate of insurance evidencing that Buyer (or such applicable contractor or
consultant) has obtained a policy or policies of commercial general liability
insurance providing for a combined single limit of not less than One Million
Dollars ($1,000,000) per occurrence covering liability to property or persons
for Buyer’s and its agents’ and employees’ (and contractors’ or consultants’)
activities on or about the Property, and naming Seller as an additional insured.

 

(v)           Buyer shall have the right to undertake, or cause to be
undertaken, any Phase II work, borings or invasive testing on, in or under the
Property, or any portion thereof, as may be recommended by Buyer’s environmental
consultants.  Each physical inspection shall not unreasonably interfere with the
use of the Property by Seller nor shall any Buyer Inspection damage the Property
in any respect.

 

6

--------------------------------------------------------------------------------


 

(vi)          Unless otherwise requested by Seller, all the Buyer Inspections
shall be during normal business hours.

 

(vii)         Seller shall have right to have one (1) or more representatives of
Seller accompany Buyer and Buyer’s representatives, agents, consultants or
contractors while they are on the Property; provided, however, that if Seller is
not able to accompany Buyer or Buyer’s representatives, agents, consultants or
contracts while they are on the Property, that shall not prevent Buyer from
proceeding with the Buyer Inspection.

 

(viii)        If the Property is damaged by Buyer or any of its agents,
employees, consultants, contractors or other representatives in connection with
a Buyer’s Inspection, Buyer, at Buyer’s sole cost and expense, shall promptly
repair such damage and restore the Property to its condition existing
immediately prior to the Buyer Inspections.  Until restoration is complete,
Buyer shall take all steps necessary to ensure that any conditions on the
Property created by the Buyer Inspections do not materially interfere with the
normal operation of the Property or create any dangerous, unhealthy, unsightly
or noisy conditions on the Property.  The restoration obligation contained in
this Section 3.1(a)(viii) shall not obligate Buyer to clean up or remediate any
Hazardous Materials, if any, existing in, on or under the Property as of the
Effective Date unless and to the extent Buyer or any of its agents, employees,
contractors or other representatives exacerbate such pre-existing Hazardous
Material condition, if applicable).  The restoration obligation contained in
this Section 3.1(a)(viii) shall survive the termination of this Agreement.

 

(ix)           Buyer shall indemnify, protect and defend (with counsel
reasonably acceptable to Seller) and hold Seller harmless from and against any
and all claims, damages, liens (including without limitation, mechanics’ and
materialmen liens), judgments, demands, obligations, actions, causes of action,
costs, liabilities, losses and expenses (including, without limitation,
attorneys’ fees) to the extent arising out of any acts of Buyer or any of its
agents, employees, representatives, consultants or contractors on or about the
Property, or applicable portion thereof, including, without limitation, any
Buyer Inspections; provided, however, such obligation of Buyer to indemnify,
defend, protect and hold harmless Seller shall not be applicable to the mere
discovery by Buyer of any Hazardous Materials existing on, in or under the
Property and not caused to be present or exacerbated by Buyer or any of its
agents, employees, contractors or other representatives. The indemnity
obligations contained in this Section 3.1(a)(ix) shall survive close of escrow
or any termination of this Agreement.

 

(x)            Each Buyer Inspection, and the results thereof, shall remain
Confidential Information, except that Buyer shall furnish to Seller, upon
written request therefore by Seller to Buyer, without representation or
warranty, all third party reports, studies and assessments of the Property or
improvements thereon.  Anything in this Agreement to the contrary
notwithstanding, Buyer’s obligations under this Section 3.1(a)(x) shall survive
the termination of this Agreement.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 4
TITLE

 

4.1           Conditions of Title.

 

At the Closing, Seller shall convey title to the Property to Buyer by grant deed
in the form attached hereto as Exhibit C (the “Deed”).  As a condition to
Buyer’s obligation to close escrow hereunder, title to the Property to be
conveyed to Buyer shall be subject to the Approved Exceptions (as defined in
Section 4.2(b) below).

 

4.2           Approval of Title and Survey.

 

(a)           Promptly following the execution of this Agreement, Seller shall
deliver or cause the Title Company to deliver to Buyer a current preliminary
title report issued by Title Company (the “Preliminary Title Report”) showing
the state of title to the Property, together with copies of all matters shown as
exceptions therein.  Buyer may also obtain a survey or updated survey of the
Property (the “Survey”), at Buyer’s sole cost and expense. Seller agrees to
deliver or make available to Buyer, without representation or warranty, any
survey of the Property that Seller obtained in connection with its acquisition
or financing of the Property.  Buyer shall have the right on or before the date
fifteen (15) days following the Effective Date (the “Title Review Period”), to
give Seller written notice of Buyer’s disapproval of any title exceptions or
matters set forth in the Title Report or Survey, matters that would be disclosed
by a current survey of the Land or any other rights, interests, or matters not
of record of which Buyer has actual knowledge (collectively, “Title and Survey
Objections” or “Title or Survey Objections”); provided, however, that Buyer
shall be deemed to have objected to, and Seller shall remove as exceptions prior
to the Closing, all monetary liens and encumbrances excepting only taxes and
assessments, a lien not yet due and payable.  Buyer’s failure to give written
notice of any other Title or Survey Objections on or before expiration of the
Title Review Period shall be deemed Buyer’s approval of the Preliminary Title
Report, survey matters and the condition of title of the Property.  If Buyer
gives timely written notice of any Title or Survey Objections prior to the
expiration of the Title Review Period, Seller shall elect, within five (5) days
following receipt of Buyer’s notice (“Seller’s Title Response Period”), by
written notice (“Seller’s Title Response Notice”) given to Buyer, whether to
remove or delete from the title to be conveyed to Buyer prior to the Closing
Date such Title or Survey Objections.  If Seller fails to make such election
within the Seller’s Title Response Period, then Seller shall be deemed to have
elected not to remove such Title or Survey Objections.  Upon receipt of a
Seller’s Title Response Notice electing not to remove Title or Survey Objections
(or deemed election not to remove the Title or Survey Objections), Buyer may
elect, on or prior to the date which is ten (10) days following the delivery of
Seller’s Title Response Notice or the earlier expiration of Seller’s Title
Response Period without deliver of Seller’s Title Response Notice (the “Title
Approval Period”) to either (i) terminate this Agreement, in which event all
obligations hereunder (except for those that expressly survive the termination
of this Agreement) shall cease and the Deposit shall be promptly returned to
Buyer, or (ii) waive its objection and proceed with the purchase of the Property
in accordance with the terms of this Agreement and without a reduction of the
Purchase Price.  If Buyer fails to make the election referred to in the
immediately preceding sentence, by written notice to Seller on or before the
expiration of the Title Approval Period, then Buyer shall be deemed to have
waived its objection and elected to proceed with the purchase of the Property. 

 

8

--------------------------------------------------------------------------------


 

The preceding to the contrary notwithstanding, Seller agrees to remove, or cause
to be removed, from the condition of title on or before the Closing all deeds of
trust or mortgages entered into by Seller affecting the Property.

 

(b)           As used herein, “Approved Exceptions” shall mean:
(i) non-delinquent real estate taxes and assessments, a lien not yet due and
payable; (ii) any other easements, encumbrances, covenants, conditions and
restrictions of record approved (or deemed approved) or waived by Buyer pursuant
to Section 4.2(a) above, or liens created under the signature of Buyer;
(iii) any exceptions to title which would be disclosed by an inspection and/or
an accurate survey of the Property; (iv) local, state and federal laws,
ordinances or governmental regulations including, but not limited to, building
and zoning laws, ordinances and regulations, now or hereafter in effect relating
to the Property, (v) any exceptions to title which may be caused by the actions
of Buyer or any of its agents, employees, contractors or consultants, and
(vi) standard printed exceptions and exclusions generally included in a CLTA
owner’s policy of title insurance.

 

4.3           Evidence of Title.

 

Delivery of title in accordance with the foregoing shall be evidenced by the
willingness of the Title Company to issue, at Closing its standard California
Land Title Association (CLTA) Owner’s Policy of Title Insurance in the amount of
the Purchase Price showing title to the Property vested in Buyer, subject to the
Approved Exceptions and the standard exclusions to coverage shown on such CLTA
Policy of Title Insurance (the “Title Policy”).  If Buyer elects to obtain an
ALTA extended coverage policy of title insurance, (a) the excess cost of such
policy shall be at Buyer’s sole cost; and (b) Buyer shall obtain, at Buyer’s
sole cost and expense, any current or updated survey of the Property required by
the Title Company to issue the ALTA policy of title insurance. In no event shall
Buyer be excused from its obligation to purchase the Property if the Title
Company refuses to issue an ALTA policy because Buyer has failed or refused to
provide Title Company with a survey acceptable to the Title Company.  If,
following the Close of Escrow hereunder, Buyer has any objection to the
condition of title of the Property conveyed by Seller to Buyer, Buyer shall be
deemed to have waived any and all claims against Seller related to such
condition of title and Buyer acknowledges that its sole recourse shall be
against the Title Company with respect to such dispute except as may arise from
a breach by Seller of its representations and warranties made in this
Agreement.  Buyer is relying upon the Preliminary Title Report referred to
above, the Title Policy to be issued to Buyer at closing and Buyer’s own
investigations respecting Seller’s title to the Property.

 

ARTICLE 5
AS IS SALE, RELEASE OF CLAIMS

 

5.1           “As-Is” Purchase.

 

Except as expressly set forth in this Agreement, (a) Buyer specifically
acknowledges and agrees that Seller is selling and Buyer is purchasing the
Property on an “As Is With All Faults” basis, and (b)Buyer is not relying on any
representations or warranties of any kind whatsoever, express or implied, from
Seller, its agents, or brokers as to any matters concerning the Property,
including without limitation:  (i) the quality, nature, adequacy and physical
condition of the

 

9

--------------------------------------------------------------------------------


 

Property and the Improvements thereon, including, but not limited to, the
structural elements, foundation, roof, appurtenances, access, landscaping,
parking facilities and the electrical, mechanical, HVAC, plumbing, sewage, and
utility systems, facilities and appliances, (ii) the quality, nature, adequacy,
and physical condition of soils, geology and any groundwater, (iii) the
existence, quality, nature, adequacy and physical condition of utilities serving
the Property, (iv) the development potential of the Property, and the Property’s
use, habitability, merchantability, or fitness, suitability, value or adequacy
of the Property for any particular purpose, (v) the zoning or other legal status
of the Property or any other public or private restrictions on use of the
Property, (vi) the compliance of the Property or its operation with any
applicable codes, laws, regulations, statutes, ordinances, covenants, conditions
and restrictions of any governmental or quasi-governmental entity or of any
other person or entity, (vii) the presence or absence of Hazardous Materials
(including, without limitation, asbestos or asbestos-containing materials and
lead-based paint) on, under or about the Property (or Improvements thereon) or
the adjoining or neighboring property, (viii) the quality of any labor and
materials used in any Improvements on the Property, (ix) the condition of title
to the Property, (x) the income that may be generated from the Property, (xi)
the drainage of the Property; and (xii) the economics of the operation of the
Property.  Buyer acknowledges that it shall use its independent judgment and
make its own determination as to the scope and breadth of the due diligence
investigation which it shall make relative to the Property. Except as expressly
set forth in this Agreement, upon the Close of Escrow, (x) Buyer shall assume
the risk that adverse matters, including but not limited to, construction
defects and adverse physical and environmental conditions, may not have been
revealed by Buyer’s investigations, (y) Buyer shall rely upon its own
investigation of the physical, environmental, economic and legal condition of
the Property and the Improvements thereon (including, without limitation,
whether the Property is located in an area which is designated as a special
flood hazard area, dam failure inundation area, earthquake fault zone, seismic
hazard zone, high fire severity area or wildland fire area, by any federal,
state or local agency) and (z) Buyer undertakes and assumes the risks associated
with all matters pertaining to the Property’s location in any area designated as
a special flood hazard area, dam failure inundation area, earthquake fault zone,
seismic hazard zone, high fire severity area or wildland fire area, by any
federal, state or local agency.  The provisions of this Section 5.1 shall
indefinitely survive the Close of Escrow hereunder or termination of this
Agreement and shall not be merged into the Deed to be delivered by Seller to
Buyer at Closing.

 

5.2           Release.

 

(a)           Without limiting the above, as of the Closing hereunder, Buyer
waives on behalf of itself and its agents, employees, members, affiliates,
successors and assigns, any and all right to recover from Seller and each of the
trusts comprising Seller and their respective affiliates, trustees, employees,
agents, successors and assigns of each of them (collectively, the “Seller
Related Parties”), and forever releases and discharges Seller and the Seller
Related Parties from any and all damages, claims, losses, liabilities,
penalties, fines, liens, judgments, actions, causes of action, demands, costs
and expenses whatsoever (including, without limitation, attorneys’ fees and
costs), whether direct or indirect, known or unknown, foreseen or unforeseen,
that may arise on account of or in any way be connected with this Agreement, the
Property and the Improvements thereon, including, without limitation, title to
the Property, latent or patent construction defects applicable to any portion of
the Property, violations of building codes or other laws, rules or regulations,
the physical and environmental condition of the Property and

 

10

--------------------------------------------------------------------------------


 

any law or regulation applicable thereto (including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. Sections 9601 et seq.), the Resource Conservation and
Recovery Act of 1976 (42 U.S.C. Sections 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. Sections 1251 et seq.),  the Toxic Substance
Control Act (15 U.S.C. Sections 2601 et seq.), the California Hazardous Waste
Control Law (California Health and Safety Code Sections 25100 et seq.), the
Porter-Cologne Water Quality Control Act (California Water Code Sections 13000
et seq.), and the Safe Drinking Water and Toxic Enforcement Act (California
Health and Safety Code Section 25249.5 et seq.)).  The preceding to the contrary
notwithstanding, the provisions of this Section 5.2(a) and Section 5.2(b) below
shall not be applicable to any material breach by Seller of any of the
representations and warranties made by Seller under the terms of this Agreement,
provided Buyer asserts any claim of such breach of any of Seller’s
representations or warranties hereunder within one year following the Close of
Escrow.

 

(b)           In connection with subsection (a) above, Buyer expressly waives
the benefits of Section 1542 of the California Civil Code, which provides as
follows:  “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

 

(c)           The foregoing release shall not apply, however, to any breach of
Seller’s representations and warranties or to fraud committed by Seller.

 

(d)           Buyer hereby specifically acknowledges that Buyer has carefully
reviewed this Section 5.2 and Section 5.1 above, and discussed their import with
legal counsel, is fully aware of their consequences, and that the provisions of
this Section 5.2 and Section 5.1 above are a material part of the Agreement and
shall survive the Close of Escrow hereunder.

 

 

Buyer’s Initials:

DMS

 

 

ARTICLE 6
RISK OF LOSS AND INSURANCE PROCEEDS

 

6.1           Notice.

 

In the event of any loss or damage to the Property, or if Seller becomes aware
of any contemplated action for condemnation or the exercise of eminent domain in
connection with the Property, Seller shall immediately deliver written notice
thereof to Buyer.

 

6.2           Minor Loss.

 

Buyer shall be bound to purchase the Property for the full Purchase Price as
required by the terms hereof, without regard to the occurrence or effect of any
damage to the Property or destruction of any improvements thereon or
condemnation of any portion of the Property, provided that: (a) the cost to
repair any such damage or destruction, does not exceed One Hundred Thousand and
00/100 Dollars ($100,000), (b) the loss due to a contemplated condemnation does
not materially impair the intended use of the Property, and (c) upon the

 

11

--------------------------------------------------------------------------------


 

Closing, unless Seller elects to perform any necessary repairs (in which event
the Closing hereunder shall be extended, if necessary, a reasonable time in
order to allow for the completion of the repairs), there shall be a credit
against the Purchase Price due hereunder equal to (x) the insurance proceeds
paid to Seller with respect to the damage to the Property, plus the amount of
any deductible under Seller’s policy of property insurance, less any portion of
such proceeds used to pay for repair of the damage or destruction, or (y) any
condemnation awards actually collected by and paid to Seller as a result of any
condemnation of the Property, or applicable portion thereof.  If the insurance
proceeds or condemnation award, if applicable, have not been collected as of the
Closing, then Seller shall assign to Buyer at Close of Escrow all of Seller’s
right to receive any insurance proceeds or condemnation award with respect to
the damage to or condemnation of the Property, or applicable portion thereof
less any sums needed to reimburse Seller for sums expended by Seller to repair
or restore the Property, and Buyer shall be credited at Closing in the amount of
any deductible under Seller’s policy of property insurance.  For purposes of
this Section 6.2 and Section 6.3 below, the cost to repair any damage or
destruction to the Property shall be reasonably determined by a general
contractor selected by Seller and reasonably approved by Buyer, and any
diminution in value arising from a condemnation of a portion of the Property
shall be determined by an appraiser selected by Seller and reasonably approved
by Buyer.

 

6.3           Major Loss.

 

If the cost to repair the damage or destruction as specified above exceeds One
Hundred Thousand and 00/100 Dollars ($100,000) or the loss due to a condemnation
materially impairs the intended use of the Property, then Buyer may, at its
option to be exercised within ten (10) business days after Seller’s delivery of
notice of the occurrence of the damage or destruction or the contemplation of
the commencement of condemnation proceedings, either (a) terminate this
Agreement by giving written notice to Seller within such ten (10) business day
period, or (b) consummate the purchase of the Property for the full Purchase
Price as required by the terms hereof.  If Buyer so terminates this Agreement,
then the Deposit paid by Buyer shall be returned to Buyer and neither party
shall have any further rights or obligations hereunder except as provided
expressly provided herein.  If Buyer elects to proceed with the purchase or
fails to give Seller notice within the above-referenced ten (10) day period of
Buyer’s termination of this Agreement, then upon the Closing, there shall be a
credit against the Purchase Price due hereunder equal to the amount of the
deductible under Seller’s policy of property insurance plus any insurance
proceeds or condemnation awards collected by Seller as a result of any such
damage or destruction or condemnation under any policy of insurance carried by
Seller with respect to such loss, less any sums expended toward the restoration
or repair of the Property.  If the proceeds or awards have not been collected as
of the Closing, then such proceeds or awards shall be assigned to Buyer at
Closing less any sums needed to reimburse Seller for sums expended to repair or
restore the Property.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 7
BROKERS AND EXPENSES

 

7.1           Brokers.

 

Seller represents and warrants to Buyer that it has not engaged or retained any
broker or finder in connection with the transaction contemplated by this
Agreement to whom a commission may be owed other than NAI BT Commercial (“BT”).
Seller hereby discloses to Buyer that Khalil Jenab, one of the trustees of one
of the trusts comprising Seller, is a licensed California real estate agent
acting as Seller’s agent in the sale transaction described herein.  Buyer
represents and warrants to Seller that it has not engaged any broker or finder
in connection with the transaction contemplated by this Agreement to whom a
commission may be owed other than Equus Associates (“Equus”).  If, and only if,
escrow closes hereunder, Seller agrees to pay to Equus a real estate commission
equal to three percent (3%) of the gross sales price.  Seller agrees to pay to
BT a real estate commission pursuant to a separate agreement.  If any person or
entity other than BT or Equus brings a claim for a commission or finder’s fee
based upon any contact, dealings or communication with Buyer or Seller, then the
party through whom such person makes his claim shall indemnify, hold harmless
and defend the other party (the “Indemnified Party”) from any and all costs,
damages, claims, liabilities, losses, or expenses, (including without
limitation, reasonable attorneys’ fees and disbursements) incurred by the
Indemnified Party in defending against the claim.  The provisions of this
Section 7.1 shall survive the Closing or, if the purchase and sale is not
consummated, any termination of this Agreement.

 

ARTICLE 8
AGREEMENTS AFFECTING THE PROPERTY

 

8.1           Buyer’s Approval of New Agreements Affecting the Property.

 

(a)           Between the Effective Date and the Closing (or earlier termination
of this Agreement), Seller shall not, except as otherwise expressly permitted in
this Section 8.1(a), enter into any agreement affecting the Property, or portion
thereof, or extend, renew, modify or terminate any agreement affecting the
Property, or portion thereof, without first obtaining Buyer’s approval, which
will not be unreasonably withheld, conditioned or delayed.  If Buyer fails to
give Seller notice of its approval or disapproval of any such proposed action
within five (5) business days after Seller delivers written notice to Buyer of
Seller’s desire to take such action, then Buyer shall be deemed to have given
its approval.

 

(b)           Between the Effective Date of this Agreement and the Close of
Escrow hereunder or earlier termination of this Agreement, Seller shall not
enter into any lease or third party occupancy agreement covering the Property,
or any portion thereof.

 

8.2           Management.

 

Prior to the Close of Escrow hereunder or earlier termination of this Agreement,
Seller shall manage the Property in the same manner in which Seller has been
managing the Property during the period of its ownership of the Property; except
that nothing stated herein shall obligate

 

13

--------------------------------------------------------------------------------


 

Seller to undertake, or cause to be undertaken, any repairs or capital
expenditures or capital or structural improvements with respect to the Property
or the Improvements thereon

 

ARTICLE 9
CLOSING AND ESCROW

 

9.1           Escrow Instructions.

 

Seller and Buyer agree to execute such reasonable escrow instructions as may be
appropriate to enable the Title Company to comply with the terms of this
Agreement and to consummate the sale of the Property to Buyer pursuant to the
terms and conditions of this Agreement.  Any escrow instructions entered into by
Seller and/or Buyer shall be consistent with the terms of this Agreement.

 

9.2           Closing.

 

The Closing hereunder shall be held at the offices of the Title Company, subject
to the satisfaction (or waiver by such party in whose favor such conditions
exist) of the conditions set forth in Sections 2.1 and 2.3 above, within fifteen
(15) days after expiration of the later of the Feasibility Period or the Title
Approval Period (the “Closing Date”). Time is of the essence as to the closing
hereunder. Except as otherwise expressly provided in this Section 9.2, the
Closing Date may not be extended without the prior written approval of both
Seller and Buyer (which approval may be given or withheld in the party’s sole
discretion).  The Close of Escrow hereunder shall mean the date that Seller’s
Deed conveying title to the Property is recorded in the Official Records of
Santa Clara County and Seller has received the Purchase Price less Seller’s
share of closing costs and other charges allocated to Seller hereunder.

 

9.3           Deposit of Documents.

 

(a)           Prior to release to Seller of the Deposit, Seller shall deposit
into escrow the following items:

 

(i)            the duly executed and acknowledged Deed, in the form attached
hereto as Exhibit C, conveying the Property to Buyer;

 

(ii)           a duly executed non-foreign affidavit in compliance with
Section 1445 of the Internal Revenue Code of 1986, as amended; and

 

(iii)          a duly executed Withholding Exemption Certificate in compliance
with California law (From 593-C or its equivalent).

 

(b)           At least one (1) business day prior to the Closing, Buyer shall
deposit into escrow the funds necessary to close this transaction.

 

(c)           Buyer and Seller shall each deposit such other instruments as are
reasonably required by the Title Company or otherwise required to close the
escrow and consummate the purchase and sale of the Property in accordance with
the terms hereof

 

14

--------------------------------------------------------------------------------


 

9.4           Prorations and Closing Costs.

 

(a)           Real property taxes and assessments, water, sewer and utility
charges (calculated on the basis of the period covered) and any other expenses
normal to the operation and maintenance of the Property shall all be prorated as
of the Closing, on the basis of a 360-day year. Seller and Buyer hereby agree
that if any of the aforesaid prorations are not calculated accurately on the
Closing Date, then the same shall be recalculated as soon as reasonably
practicable after the Closing Date and either party owing the other party a sum
of money based on such subsequent proration(s) shall promptly pay said sum to
the other party, and the releases and waivers set forth in Article 5 shall not
apply thereto.

 

(b)           Seller shall pay any County transfer taxes incurred in connection
with the conveyance of the Property from Seller to Buyer. Seller shall pay the
premium for that portion of the Title Policy that is allocable to a CLTA policy
of title insurance. The cost of Buyer’s title endorsements, if any, and the
excess cost of an ALTA extended owner’s policy if one is issued in connection
with this transaction also shall be paid by Buyer. The escrow fees incurred in
connection with the consummation of the transaction described herein and any
other closing costs shall be shared by the parties as is customary in Santa
Clara County, California.  Except as otherwise provided in Section 12.6 below,
each party shall bear its own costs for legal counsel incurred in this
transaction.

 

9.5           Possession.

 

If escrow closes hereunder, Seller shall deliver possession of the Property to
Buyer on the Closing Date.

 

ARTICLE 10
REPRESENTATIONS AND WARRANTIES

 

10.1         Seller’s Representations and Warranties.

 

Seller hereby represents and warrants to Buyer the matters set forth below, and
states that these representations are true and correct as of the date hereof and
as of the Close of Escrow:

 

(a)           Authority.  Seller has full right and power and authority to enter
into and perform this Agreement and to sell the Property to Buyer.  This
Agreement has been duly and validly authorized, executed and delivered by
Seller.  All the documents executed by Seller in connection with the closing
under this Agreement will be duly authorized, executed and delivered by Seller.
The person(s) executing this Agreement on behalf of Seller have the legal power,
right and actual authority to bind Seller to the terms and conditions of this
Agreement.

 

(b)           Solvency.  Seller has not (i) made a general assignment for the
benefit of creditors (ii) filed any voluntary petition in bankruptcy or suffered
the filing of an involuntary petition by creditors, (iii) suffered the
appointment of a receiver to take possession of all or substantially all of such
person’s assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of Seller’s assets, (v) admitted in writing its inability
to pay its debts as they come due, or (vi) made an offer of settlement,
extension or composition to its creditors generally.

 

15

--------------------------------------------------------------------------------


 

(c)           Other Agreements; Third Party Consents.  To Seller’s current
actual knowledge, the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, will not conflict with or
constitute a default under any of the terms, conditions or provisions of any
other agreement to which Seller is a party or by which Seller is bound. To
Seller’s current actual knowledge, no consents or waivers of or by any third
party are necessary to permit the consummation by Seller of the transaction
contemplated by this Agreement.

 

(d)           Leases.  To Seller’s knowledge, there are no leases, licenses,
occupancy agreements, or any unrecorded possessory interests or unrecorded
easements affecting the Property.

 

(e)           Taxes and Assessments.  True and complete copies of the most
recent real estate tax bills for the Property have been delivered to Buyer. 
Except for Proposition 8 tax appeals filed by Seller with respect to the
Property, Seller has not filed, and has not retained anyone to file, notices of
protests against, or to commence action to review, real property tax assessments
against the Property (it being understood and agreed that any tax refunds
allocable to the period prior to the Closing shall be the property of Seller and
Buyer shall not have any interest in such refunds).

 

(f)            Condemnation.  To Seller’s knowledge, no condemnation proceedings
relating to the Property are pending or threatened.

 

(g)           Insurance.  To Seller’s knowledge, Seller has not received any
written notice from any insurance company or board of fire underwriters of any
defects or inadequacies in or on the Property or any part or component thereof
that would materially and adversely affect the insurability of the Property or
cause any material increase in the premiums for insurance for the Property that
have not been cured or repaired.

 

(h)           Compliance.  Seller has not received any written notice that the
Property or the operations thereof are not in compliance with applicable laws,
ordinances, codes, resolutions, rules, regulations, judgments, orders,
covenants, conditions, restrictions, whether federal, state, local, foreign,
public or private, including, without limitation, the Americans with
Disabilities Act of 1990 and all regulations promulgated pursuant thereto.
Seller has not received any request, either formal or informal, oral or written,
that Seller modify or terminate any use of the Property.  To Seller’s knowledge,
there are no pending or contemplated zoning or other land use regulation
proceedings which would affect the use, operation or value of the Property.

 

(i)            Documents.  To Seller’s knowledge, all of the documents which
have been delivered or made available to Buyer by or on behalf of Seller (i) are
true, correct and complete copies of what they purport to be, (ii) represent
truly the factual matters stated therein, (iii) are in full force and effect
except to the extent any such document(s) has expired in accordance with its
respective terms, (iv) have not been modified, except as set forth therein, and
(v) do not omit any information required to make the submission thereof accurate
and complete in all material respects.  Notwithstanding the foregoing, Seller
makes no representation nor warranty that any reports, opinions, or documents
prepared by any third party (“Third Party Materials”) are true or correct, nor
shall Seller have any liability arising therefrom.

 

16

--------------------------------------------------------------------------------


 

(j)            Litigation.  To Seller’s knowledge, there are no actions, suits,
proceedings, judgments, orders, decrees or governmental investigations pending
or threatened against the Property or Seller which could affect the Property or
the purchase, development, use or enjoyment thereof by Buyer.

 

(k)           Agreements with Governmental Authorities.  To Seller’s knowledge,
there are no agreements with governmental authorities, agencies, utilities or
quasi-governmental entities which affect the Property and to which Seller is a
party except those agreements which are identified in the Preliminary Title
Report and those matters which are disclosed by the Survey.

 

(l)            No Consent.  No consent from or notice to any federal, state or
local court or federal, state, or local government bureau, department,
commission or agency, or any other person or entity whether or not governmental
in character, is required to permit Seller to execute, deliver and perform this
Agreement in accordance with its terms, other than consents which have been
obtained or will be obtained by Closing.

 

(m)          Title to the Property.  To Seller’s knowledge, there are no
unrecorded or undisclosed documents or other matters which affect title to the
Property.  No person holding a security interest in the Property or any part
thereof has the right to consent or deny consent to the sale of the Property as
contemplated herein, and Seller has the right to pay off such person and to
remove all such liens as of the Closing Date.

 

(n)           Hazardous Materials.

 

(i)            Definitions.  For purposes of this Agreement:

 

A.            “Environmental Laws” means the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, 42 U.S.C. Sections 9601,
et seq., the Resource Conservation and Recovery Act of 1976, 42 U.S.C. Sections
6901 et seq., the Toxic Substances Control Act, 15 U.S.C. Sections 2601
et. seq., the Hazardous Materials Transportation Act, 49 U.S.C. 1801 et seq.,
the Clean Water Act, 33 U.S.C. Sections 1251 et seq., as said laws have been
supplemented or amended to date, the regulations promulgated pursuant to said
laws and any other federal, state or local law, statute, rule, regulation or
ordinance which regulates or proscribes the use, storage, disposal, presence,
cleanup, transportation or Release or threatened Release into the environment of
Hazardous Material.

 

B.            “Hazardous Material” means any substance which is (i) designated,
defined, classified or regulated as a hazardous substance, hazardous material,
hazardous waste, pollutant or contaminant under any Environmental Law, as
currently in effect or as hereafter amended or enacted, (ii) a petroleum
hydrocarbon, including crude oil or any fraction thereof and all petroleum
products, (iii) PCBs, (iv) asbestos, (v) flammable explosives, (vi) infectious
materials, (vii) radioactive materials, (viii) carcinogenic, or (iv) a
reproductive toxicant.  A “Hazardous Material Condition” means any presence in,
on, under or about the Property of any Hazardous Material.

 

(ii)           Environmental Condition.  Except as may be set forth in any of
the Documents identified on Exhibit B in Seller’s possession or control, Seller
has no knowledge of

 

17

--------------------------------------------------------------------------------


 

any Hazardous Material Condition in violation of any Environmental Laws
affecting the Property.

 

(iii)          Reports.  There are no reports, data, surveys, maps, assessments
or other documents in the possession or control of Seller or, to Seller’s
knowledge, in the possession or control of Seller’s contractors or consultants,
concerning the environmental condition of the Property or any Hazardous Material
Conditions on or under the Property or in the ambient air at the Property,
except for the Phase I Report referenced in Exhibit B and any others delivered
(or to be delivered) to Buyer pursuant to this Agreement.

 

(o)           OFAC.  Neither Seller, nor any of Seller’s owners, or any of their
respective trustees, is named as a “Specially Designated National and Blocked
Person” as designated by the United States Department of the Treasury’s Office
of Foreign Assets Control or as a person, group, entity or nation designated in
Presidential Executive Order 13224 as a person who commits, threatens to commit,
or supports terrorism; (ii) Seller is not owned or controlled, directly or
indirectly, by the government of any country that is subject to a United States
Embargo; and (iii) Seller is not acting, directly or indirectly, for or on
behalf of any person, group, entity or nation named by the United States
Treasury Department as a “Specially Designated National and Blocked Person,” or
for or on behalf of any person, group, entity or nation designated in
Presidential Executive Order 13224 as a person who commits, threatens to commit,
or supports terrorism; and (iv) Seller is not engaged in this transaction
directly or indirectly on behalf of, or facilitating this transaction directly
or indirectly on behalf of, any such person, group, entity or nation.

 

For purposes of the representations and warranties referred to above, the term
“to Seller’s current actual knowledge,” or words to like effect, shall mean the
current actual knowledge (without any inquiry or investigation or duty of
inquiry or investigation) of Khalil Jenab.  Seller hereby represents and
warrants that Khalil Jenab is the person most familiar with the condition and
operation of the Property and the matters which are the subject of the foregong
representations and warranties.  In the event of any breach of any
representation or warranty by Seller above, then Khalil Jenab shall not be
personally liable for such breach and recourse may not be had against Khalil
Jenab personally except to the extent that Khalil Jenab would otherwise have
liability as one of the Sellers pursuant to this Agreement.

 

10.2         New Information.

 

The preceding notwithstanding, Seller shall promptly advise Buyer if Seller
acquires any information following the Effective Date which would make any of
the representations and warranties set forth in Section 10.1 above untrue;
provided that it shall not be a breach of such representation or warranty if the
new information which renders the representation or warranty untrue was not
known by Seller as of the Effective Date. If Seller or Buyer acquires any new
information following the Effective Date which would make any of the
representations or warranties untrue and such new information materially and
adversely affects the value or Buyer’s use of the Property intended as of the
Effective Date, then, as Buyer’s sole remedy, Buyer shall have the right to
terminate this Agreement by delivery of written notice to Seller and, in the
event of such termination, all rights and obligations under this Agreement
(except those that expressly survive the termination of this Agreement) shall
cease and the Deposit paid by

 

18

--------------------------------------------------------------------------------


 

Buyer hereunder shall be promptly returned to Buyer as Buyer’s sole remedy;
provided, however, if the new information causing any representation or warranty
to be untrue is caused by an act(s) of Buyer or any of the agents, employees,
contractors or other representatives of Buyer, then Buyer shall not have the
right to terminate this Agreement or receive the return of Buyer’s Deposit as
provided in this Section.  The provisions of the immediately preceding sentence
shall survive the Close of Escrow.

 

10.3         Buyer’s Representations and Warranties.

 

Buyer hereby represents and warrants to Seller the matters set forth below, and
states that these representations are true and correct as of the date hereof and
as of the Close of Escrow:

 

(a)           Organization and Authority.  Buyer is duly formed, validly
existing and is in good standing under the laws of the State of Delaware and is
qualified to transact intrastate business in the State of California. Buyer has
full right and power and authority to enter into and perform this Agreement and
to purchase the Property from Seller.  This Agreement has been duly and validly
authorized, executed and delivered by Buyer.  All the documents executed by
Buyer in connection with the closing under this Agreement will be duly
authorized, executed and delivered by Buyer. The person(s) executing this
Agreement on behalf of Buyer have the legal power, right and actual authority to
bind Buyer to the terms and conditions of this Agreement.

 

(b)           Solvency.  Buyer has not (i) made a general assignment for the
benefit of creditors (ii) filed any voluntary petition in bankruptcy or suffered
the filing of an involuntary petition by creditors, (iii) suffered the
appointment of a receiver to take possession of all or substantially all of such
person’s assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of Buyer’s assets, (v) admitted in writing its inability
to pay its debts as they come due, or (vi) made an offer of settlement,
extension or composition to its creditors generally.

 

(c)           Other Agreements; Third Party Consents.  To Buyer’s current actual
knowledge, the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby, will not conflict with or constitute a
default under any of the terms, conditions or provisions of any other agreement
to which Buyer is a party or by which Buyer is bound. To Buyer’s current actual
knowledge, no consents or waivers of or by any third party are necessary to
permit the consummation by Buyer of the transaction contemplated by this
Agreement.

 

(d)           OFAC.  Neither Buyer, nor any of Buyer’s officers or directors is
named as a “Specially Designated National and Blocked Person” as designated by
the United States Department of the Treasury’s Office of Foreign Assets Control
or as a person, group, entity or nation designated in Presidential Executive
Order 13224 as a person who commits, threatens to commit, or supports terrorism;
(ii) Buyer is not owned or controlled, directly or indirectly, by the government
of any country that is subject to a United States Embargo; and (iii) Buyer is
not acting, directly or indirectly, for or on behalf of any person, group,
entity or nation named by the United States Treasury Department as a “Specially
Designated National and Blocked Person”, or for or on behalf of any person,
group, entity or nation designated in Presidential Executive Order 13224 as a
person who commits, threatens to commit, or supports terrorism; and that Buyer
is

 

19

--------------------------------------------------------------------------------


 

not engaged in this transaction directly or indirectly on behalf of, or
facilitating this transaction directly or indirectly on behalf of, any such
person, group, entity or nation.

 

10.4         Survival.

 

The representations and warranties set forth in this Agreement (excepting
therefrom the representations or warranties set forth in Section 10.1(a) and
10.3(a) above, which shall survive the Close of Escrow indefinitely) shall
survive the Close of Escrow for a period of one (1) year following Closing. 
Buyer shall be deemed to have waived its right to bring a claim against Seller
based on a breach of any representation or warranty set forth in this Agreement
(other than those set forth in Sections 10.1(a) through 10.3(a) above) unless
Buyer shall have asserted a claim against Seller in writing based on such breach
of such applicable representation or warranty within one (1) year following the
Close of Escrow.  Seller shall be deemed to have waived its right to bring a
claim against Buyer based on a breach of any representation or warranty set
forth in Section 10.3(b) or Section 10.3(c) above unless Seller shall have
asserted a claim against Buyer in writing based on such breach of such
applicable Section within one (1) year following the Close of Escrow.  Seller
shall have no liability to Buyer for a breach of any representation or warranty
set forth in Section 10.1 unless the valid claims for all such breaches
collectively aggregate more than Fifteen Thousand Dollars ($15,000.00), and
unless written notice containing a description of the specific nature of such
breach shall have been given by Buyer to Seller prior to the expiration of the
aforesaid one (1) year survival period and any action shall have been commenced
by Buyer against Seller within one (1) year of Closing.  The provisions of this
Section 10.4 shall survive the Close of Escrow hereunder.

 

ARTICLE 11
DEFAULTS

 

11.1         Buyer’s Default.

 

(a)           Default.  Buyer shall be deemed to be in default under this
Agreement if Buyer fails, for reasons other than Seller’s default hereunder or
the failure of a condition precedent to Buyer’s obligation to perform hereunder,
to meet, comply with or perform any covenant, agreement or obligation on Buyer’s
part required within the time limits and in the manner required in this
Agreement or there shall have occurred a material breach of any representation
or warranty made by Buyer.

 

(b)           Liquidated Damages.  If Buyer defaults in the obligation to
purchase the Property, Seller shall be entitled to receive and retain the
Deposit as liquidated damages pursuant to Section 1.2(b)(iii) of this Agreement.

 

11.2         Seller’s Default.

 

(a)           Default.  Seller shall be deemed to be in default under this
Agreement if Seller fails, for a reason other than Buyer’s default hereunder or
the failure of a condition precedent to Seller’s obligation to perform
hereunder, to meet, comply with, or perform any covenant, agreement or
obligation on its part required within the time limits and in the manner
required in the Agreement, or there shall have occurred a material breach of any
representation or warranty made by Seller.

 

20

--------------------------------------------------------------------------------


 

(b)           Remedies Before Closing.  If Seller shall be deemed in default
under Section 11.2(a) at or before Closing, and Buyer does not waive such
default, Buyer may pursue one of the following remedies, each of which shall be
Buyer’s sole and exclusive remedy:

 

(i)            Enforce specific performance of this Agreement against Seller, in
which case Buyer shall have no claim for damages or any other remedy against
Seller; provided, however, if Buyer fails to file suit for specific performance
against Seller in a court having jurisdiction in Santa Clara County on or before
the date ninety (90) days following the date upon which the Closing hereunder
was to have occurred, then Buyer shall be deemed to have elected to terminate
this Agreement and receive back the return of its Deposit as provided in
Section 11.2(b)(ii) below.  Buyer shall only be entitled to bring a specific
performance action against Seller if Seller breaches its obligation to convey
the Property to Buyer.

 

(ii)           Terminate this Agreement by written notice delivered to Seller on
or before the Closing Date, and Buyer shall be entitled to the return of its
Deposit and any actual damages incurred, provided that such damages shall in no
event exceed Two Hundred Thousand Dollars ($200,000).

 

(c)           Remedies After Closing.

 

(i)            If the Closing has occurred, Buyer shall not be entitled to bring
a claim against Seller unless Buyer establishes that Seller shall have
materially breached a representation or warranty contained in Section 10.1 or
any other provision of this Agreement that has not terminated, in which case,
subject to Section 10.4 above, Buyer may seek its actual damages by reason
thereof (not to exceed Two Hundred Thousand Dollars ($200,000.00), but shall not
be entitled to consequential, punitive or exemplary damages. All other claims of
Buyer against Seller shall be deemed waived to the extent provided in
Section 5.2 above.

 

(ii)           Buyer shall not be entitled to bring any claim against Seller for
misrepresentation or breach of warranty if and to the extent Buyer or Buyer’s
agents or employees had actual knowledge before Closing of the existence of any
condition, fact or circumstance giving rise or relating to such claim, or with
respect to any information expressly described in or disclosed by any report
delivered to Buyer.

 

(d)           Termination Procedure.  Upon termination of this Agreement in
accordance with this Section 11.2, the Deposit made by Buyer hereunder shall be
promptly returned to Buyer.  Seller shall be responsible for all cancellation
charges and escrow charges required to be paid to the Title Company.  Buyer
acknowledges and agrees that the provisions of Section 11.2 of this Agreement
were specifically bargained for between Seller and Buyer and are reasonable.

 

(e)           Limitation of Liability.  Notwithstanding anything to the contrary
contained in this Agreement, Buyer agrees that its recourse against Seller under
this Agreement or under any other agreement, document, certificate or instrument
delivered by Seller to Buyer, or under any law applicable to the Property or
this transaction, shall be strictly limited to Seller’s interest in the Property
(or upon consummation of the transaction contemplated hereunder, to the net
proceeds of the sale thereof actually received by Seller), and that in no event
shall Buyer seek

 

21

--------------------------------------------------------------------------------


 

or obtain any recovery or judgment against any of Seller’s other assets (if any)
or against any of the individual trustees of the trusts comprising Seller.

 

 

Buyer’s Initials:

DMS

 

 

ARTICLE 12
MISCELLANEOUS

 

12.1         Notices.  Any notices required or permitted to be given hereunder
shall be given in writing and delivered by U.S. Mail, registered or certified,
return receipt requested, postage prepaid, or by overnight delivery service
which provides a receipt of delivery, or by personal delivery with an executed
receipt of delivery, or by facsimile transmission.  Notices and/or demands shall
be addressed as follows:

 

To Buyer:

GSI Technology, Inc.

 

2360 Owen Street

 

Santa Clara, CA 95054

 

Attn: Doug Schirle, Chief Financial Officer

 

Fax No.:  (408) 980-8377

 

 

With a copy to:

Equus Associates

 

333 Cobalt Way, Ste. 107

 

Sunnyvale, CA 94085

 

Attn: Michael Bini

 

Fax No.:  (408) 245-4008

 

 

To Seller:

James S. Lindsey

 

18 Cypress Avenue

 

Kentfield, CA 94904

 

Fax No.:  (415) 453-8465

 

 

 

and

 

 

 

Kalil Jenab

 

c/o NAI BT Commercial

 

1950 University Ave, Suite 220

 

East Palo Alto, CA 94303

 

Fax No.: (408) 200-8800

 

or to such other address as either party may from time to time specify in
writing to the other party.  Notices as aforesaid shall be effective upon actual
receipt or first refused attempt of delivery as shown on return receipt or
receipt of delivery if delivered by courier or U.S. Mail, and upon confirmation
of transmission by facsimile if transmitted before 5:00 p.m. PST on regular
business days (and if transmitted after 5:00 p.m. PST or on a non-business day,
then deemed received on the next succeeding business day) provided such
facsimile notice or demand

 

22

--------------------------------------------------------------------------------


 

is also sent by one of the other methods of delivery set forth above on the same
date or next succeeding business day as the facsimile notice is sent.

 

12.2         Entire Agreement.

 

This Agreement, together with the Exhibits hereto, contains all representations,
warranties and covenants made by Buyer and Seller and constitutes the entire
understanding between the parties hereto with respect to the subject matter
hereof.  Any prior correspondence, memoranda or agreements are replaced in total
by this Agreement together with the Exhibits hereto.

 

12.3         Confidentiality.

 

Neither Seller nor Buyer shall make any public announcement or disclosure of
Confidential Information, as defined in Section 2.1(c) to outside brokers or
third parties before the Close of Escrow, without the specific prior written
consent of the other, except for such disclosures to the parties’ lenders,
partners, members, officers, trustees, employees, agents (including either
party’s broker in this transaction), consultants, attorneys, accountants, and
exchange facilitators as may be necessary to permit each party to perform its
obligations hereunder and as required to comply with applicable laws; provided,
however, nothing stated herein shall be construed to allow Buyer to release the
economic terms of this Agreement to any broker or other party, except as
provided for in this Section 12.3.  Notwithstanding anything to the contrary
contained herein, the foregoing covenants made by Buyer and Seller with respect
to Confidential Information shall expressly not include (i) any disclosure or
dissemination of portions of the Confidential Information to the extent legally
compelled to do so or otherwise required by law, statute, court order or
subpoena, or (ii) any information or Documents which are public record or the
contents of which are otherwise in the public domain or known to third parties. 
Buyer’s obligations under this Section 12.3 shall survive the termination of
this Agreement in the event that no Closing takes place.

 

12.4         Time.

 

Time is of the essence in the performance of each of the parties’ respective
obligations contained herein.

 

12.5         ALTA Survey.

 

Without any representations and warranties except set forth in this Agreement,
Seller will deliver a copy of an ALTA survey completed by Kier & Wright on
October 29, 2008.

 

12.6         Tax Deferred Exchange.

 

Each party agrees to reasonably cooperate with the other in the event a party
attempts to effectuate a Section 1031 exchange with respect to the Property. 
Such reasonable cooperation shall not require the cooperating party to obtain
title to any exchange or target property, execute any promissory note or other
document or instrument which would or could impose personal liability upon such
cooperating party, or incur any additional expense, cost or liability whatsoever
(including, but not limited to, liabilities or warranties of title, or
assumption of

 

23

--------------------------------------------------------------------------------


 

indebtedness) with regard to the Section 1031 exchange or exchanges.  If Buyer
is the party desiring to effect a Section 1031 exchange with respect to the
Property, Seller agrees to convey title to the Property at Closing to a
qualified intermediary designated by Buyer if so requested by Buyer in writing.
The party attempting to effectuate a Section 1031 exchange hereby agrees to
indemnify, defend and hold harmless the other party from any claim, damage,
liability, demand, cause of action, loss, cost, or expense (including, without
limitation, reasonable attorney’s fees) the other party may suffer or incur as a
result of the cooperating party’s participation in the aforesaid exchange or
exchanges.  Notwithstanding the foregoing, a cooperating party’s agreement
hereunder to participate in a tax-deferred exchange or exchanges shall not
extend the closing date hereunder.  A cooperating party in such 1031 exchange
shall not, by this Agreement or acquiescence to the exchange contemplated by
this Section 12.6, (x) have its rights under this Agreement affected or
diminished in any manner, or (y) be responsible for compliance with or be deemed
to have warranted to the other party that any exchange in fact complies with
Section 1031 of the Internal Revenue Code of 1986, as amended. The obligations
of Seller and Buyer under this Section 12.6 shall survive the Close of Escrow.

 

12.7         Assignment.

 

(a)           This Agreement shall be binding upon, and inure to the benefit of,
the parties hereto and their respective successors and assigns.

 

(b)           Except in the event of an assignment to a qualified intermediary
pursuant to Section 12.6 above, Buyer shall not assign or transfer this
Agreement or any of its rights or obligations under this Agreement to any person
or entity without first obtaining Seller’s written consent thereto (which
consent may be given or withheld in Seller’s sole and subjective discretion);
provided, however, Buyer shall have the right, without obtaining Seller’s
written consent but upon written notice given to Seller not later than ten
(10) days prior to the scheduled close of escrow hereunder (which notice shall
include the name of Buyer’s assignee and the signature block for such assignee),
to assign this Agreement to an entity controlled by, controlling or in common
control with Buyer or a principal of Buyer.  Any assignee of Buyer’s rights or
obligations hereunder or in this Agreement, or any portion thereof, shall, as a
condition to the effectiveness of such assignment, expressly assume in writing
all of Buyer’s obligations under this Agreement and agree in writing to be bound
by all of the terms of this Agreement as if such assignee had executed this
Agreement as the original Buyer.  Notwithstanding such assignment, Buyer shall
not be released or relieved of any of its obligations under this Agreement.

 

12.8         Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which taken together shall constitute one and
the same instrument.

 

12.9         Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

 

24

--------------------------------------------------------------------------------


 

12.10       Interpretation of Agreement.

 

Notwithstanding that Seller’s legal counsel has drafted this Agreement, the
doctrine or rule of construction that ambiguities in a written instrument are to
be construed against the drafting party shall not be employed in connection with
this Agreement.  This Agreement shall be construed in accordance with its fair
meaning. The article, section and other headings of this Agreement are for
convenience of reference only and shall not be construed to affect the meaning
of any provision contained herein.  Where the context so requires, the use of
the singular shall include the plural and vice versa and the use of the
masculine shall include the feminine and the neuter.  The term “person” shall
include any individual, partnership, joint venture, corporation, trust,
unincorporated association, limited liability company, any other entity and any
government or any department or agency thereof, whether acting in an individual,
fiduciary or other capacity.

 

12.11       Authority.

 

Each party represents and warrants to the other that this Agreement and all
documents executed by the representing party which are to be delivered to the
other party at Closing (a) are or at the time of Closing will be duly
authorized, executed and delivered by the representing party, and (b) are or at
the time of Closing will be legal, valid and binding obligations of the
representing party.  The representations and warranties contained in this
Section 12.11 shall survive the Closing.

 

12.12       Amendments.

 

This Agreement may be amended or modified only by a written instrument signed by
Buyer and Seller.

 

12.13       No Recording.

 

Neither this Agreement or any memorandum or short form thereof may be recorded
by Buyer.

 

12.14       Further Documents.

 

In connection with the closing of the transaction described herein, each party
agrees to execute and deliver any further documents which may be reasonable and
necessary in carrying out the provisions of this Agreement.

 

12.15       Buyer’s Work Product.

 

If the Closing hereunder does not occur for any reason other than Seller’s
material breach of this Agreement, then all studies, surveys, reports, test
results, analyses, architecture, plans, drawings (including, without limitation
CAD drawings), engineering and other work product concerning the Property, or
applicable portion thereof, prepared by, for or on behalf of Buyer
(collectively, “Buyer’s Work Product”) shall at the option of Seller, following
written request therefor by Seller to Buyer, promptly be delivered and assigned
to Seller free and clear of all claims and at no cost, expense or liability to
Seller. Buyer’s obligation under the immediately

 

25

--------------------------------------------------------------------------------


 

preceding sentence shall survive the termination of this Agreement. Buyer shall
not be required to deliver to Seller any internally prepared financial reports
or financial analyses concerning the valuation of the Property.  Any Buyer’s
Reports delivered to Seller at Seller’s request pursuant to this Section 12.15
shall be delivered by Buyer to Seller without representation or warranty.

 

[balance of page is intentionally left blank; signature page follows on next
page]

 

26

--------------------------------------------------------------------------------


 

The parties hereto have executed this Agreement as of the day and year set forth
below.

 

 

 

SELLER:

 

 

 

 

 

James S. Lindsey and Sally K. Lindsey, trustees, or their successors, of The
Lindsey Family Trust dated May 25, 2004.

 

 

 

 

 

By:

/s/ James S. Lindsey

 

 

 

James S. Lindsey, Trustee

 

 

 

 

 

By:

/s/ Sally K. Lindsey

 

 

 

Sally K. Lindsey, Trustee

 

 

 

 

 

Date:

September 22, 2009

 

 

 

 

 

 

 

 

Khalil Jenab and Tiffany Renee Jenab, Trustees of the Jenab Family 1997 Trust
dated December 11, 1997

 

 

 

 

 

By:

/s/ Khalil Jenab

 

 

 

Khalil Jenab, Trustee

 

 

 

 

 

By:

/s/ Tiffany Renee Jenab

 

 

 

Tiffany Renee Jenab, Trustee

 

 

 

 

 

Date:

September 22, 2009

 

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

GSI Technology, Inc., or nominee

 

 

 

 

 

By:

/s/ Lee-Lean Shu

 

 

Name:

Lee-Lean Shu

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

By:

/s/ Douglas M. Schirle

 

 

Name:

Douglas M. Schirle

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

Date:

September 22, 2009

 

27

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION OF PROPERTY

 

Real property in the City of Sunnyvale, County of Santa Clara, State of
California, described as follows:

 

Parcel B, as shown on that Parcel Map filed for record in the Office of the
Recorder of the County of Santa Clara, State of California on June 6, 1973 in
Book 324 of Maps, page 24.

 

APN: 104-32-029-00

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LIST OF DOCUMENTS TO BE DELIVERED OR MADE AVAILABLE TO BUYER

 

1213 Elko Drive, Sunnyvale, California

 

August 6, 2009

 

1)             Lease Restoration Invoice from OPI Commercial Builders dated
June 15, 2005.

 

2)             The Hartford Flood Policy Declarations, dated September 16, 2004,
and a copy of the current policy of property insurance.

 

3)             FEMA Elevation Certificate, dated September 19, 2000.

 

4)             JCP Report, dated October 9, 2008.

 

5)             A current Natural Hazards Disclosure Report from a third party
vendor.

 

6)             Appraisal Report prepared by Jotesh (Joe) Bhukhan, dated
August 11, 2000.

 

7)             Phase I Environmental Site Assessment prepared by Sierra
Environmental, Inc., dated August 16, 2000; and any other environmental or soils
report in the possession, custody or control of Seller.

 

8)             Current Preliminary Title Report.  (To be delivered within 5 days
of the Effective Date).

 

9)             Roof Warranty prepared by Universal Coatings, Inc., dated
April 6, 2005; and copies of any reports or records of repair since that date.

 

10)           1213 Elko Income Report, 2004- present

 

11)           1213 Elko Expense Report, 2005-present

 

12)           ALTA Land Title Survey by Kier & Wright, dated October 29, 2008.

 

13)           CAD Floor Plan and Site Plan by Kobza & Associates, dated
November 6, 2008.

 

14)           Any mechanical, plumbing or electrical plans for the building;

 

15)           Copies of all real estate tax bills for the Property for the last
two tax years;

 

16)           Copies of all reports received by Seller within three (3) years
prior to the Effective Date from Seller’s insurance companies, any governmental
agency or any other person or entity, which requires or demands correction of
any condition, or requests modification in or termination of any uses of the
Property, accompanied by Seller’s summary of the present status of any matter
noted in any report;

 

1

--------------------------------------------------------------------------------


 

17)           Maintenance Records and Contracts.  Copies of all maintenance
contracts, maintenance records, service records, warranties, and reports
pertaining to the roof, HVAC, elevators, plumbing, electrical system, and any
other operating system of the Property. In addition, Seller shall authorize
Buyer to contact Seller’s contractors and consultants and secure from them any
such records or reports in the possession thereof.

 

18)           Access Agreements.  Copies of all documents affecting title to the
Property, including but not limited to easements, licenses, and access
agreements permitting any party access to the Property for any reason, which are
not of record.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

RECORDING REQUESTED BY AND

 

 

WHEN RECORDED MAIL TO:

 

 

 

 

 

 

 

 

 

 

 

                                , CA

 

 

Attention:

 

 

 

 

 

 

SPACE ABOVE THIS LINE FOR RECORDER’S USE

 

Mail Tax Statements to:

 

The undersigned or its agent declares:

 

 

 

 

 

Documentary Transfer Tax is shown on a separate sheet attached to this deed and
is not a part of the public record.

                                , CA

 

 

Attention:

 

 

 

 

(Signature of declarant or agent)

 

A.P.N. 104-32-029

 

GRANT DEED

 

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,

 

JAMES S. LINDSEY AND SALLY K. LINDSEY, TRUSTEES, OR THEIR SUCCESSORS, OF THE
LINDSEY FAMILY TRUST DATED MAY 25, 2004, as to an undivided 85% interest and
KHALIL JENAB AND TIFFANY RENEE JENAB, AS TRUSTEES OF THE JENAB FAMILY 1997 TRUST
DATED DECEMBER 11, 1997, as to an undivided 15% interest (“Grantor”)

 

hereby GRANT(S) to GSI Technology, Inc.

 

that certain real property in the City of Sunnyvale, County of Santa Clara,
State of California, as legally described in Exhibit A attached hereto and made
a part hereof.

 

The grant made herein shall be subject to all matters of record affecting the
real property described in Exhibit A attached hereto and made a part hereof, and
all matters that would be disclosed by a reasonable inspection and/or survey.

 

 

 

[Grantor signature on next page]

 

Mail Tax Statements To: Same as above

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantor has executed this instrument as of the date
hereinafter written.

 

Dated:                                , 2009

 

GRANTOR:

 

 

 

 

 

James S. Lindsey and Sally K. Lindsey, trustees, or their successors of The
Lindsey Family Trust dated May 24, 2004.

 

 

 

 

 

By:

 

 

 

 

James S. Lindsey, Trustee

 

 

 

 

 

By:

 

 

 

 

Sally K. Lindsey, Trustee

 

 

 

 

 

 

 

 

Khalil Jenab and Tiffany Renee Jenab, Trustees of the Jenab Family 1997 Trust
dated December 11, 1997

 

 

 

 

 

By:

 

 

 

 

Khalil Jenab, Trustee

 

 

 

 

 

By:

 

 

 

 

Tiffany Renee Jenab, Trustee

 

2

--------------------------------------------------------------------------------


 

DO NOT RECORD

 

FILOR REQUESTS
DO NOT RECORD STAMP VALUE

 

DECLARATION OF TAX DUE:  SEPARATE PAPER:

(Revenue and Taxation Code 11932-11933)

NOTE:  This Declaration is not a public record

 

DOCUMENT #                                                

 

Property located in:

 

o         Unincorporated

 

x        City of Sunnyvale

 

APN:                104-32-029-00

 

DOCUMENTARY TRANSFER TAX

$

 

x        Computed on full value

 

o         Computed on full value less liens or encumbrances remaining at the
time of conveyance

 

CITY CONVEYANCE TAX

$

 

I declare under penalty of perjury under the laws of the State of California
that the foregoing is true and correct.

 

 

 

 

Date

 

Signature

 

 

 

 

 

Print Name

 

 

 

 

 

For (Firm Name)

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A TO GRANT DEED

 

LEGAL DESCRIPTION OF PROPERTY

 

Real property in the City of Sunnyvale, County of Santa Clara, State of
California, described as follows:

 

Parcel B, as shown on that Parcel Map filed for record in the Office of the
Recorder of the County of Santa Clara, State of California on June 6, 1973 in
Book 324 of Maps, page 24.

 

APN: 104-32-029-00

 

1

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA

[g312581kk05i001.jpg]

ss.

COUNTY OF

 

On                                 , before me,
                                  , Notary Public, personally appeared
                                                 who proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing is true and correct.

 

WITNESS my hand and official seal.

 

Signature:

 

  [Seal]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

LIST OF CONTRACT RIGHTS

 

2

--------------------------------------------------------------------------------